Citation Nr: 1617779	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss for the period of time prior to May 12, 2015.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, service connection for bilateral hearing loss was granted and a noncompensable rating was assigned.  During the pendency of the appeal an increased rating of 10 percent for the service-connected hearing loss was assigned effective May 12, 2015.  

The case was previously before the Board in February 2015, when it was remanded for examination of the Veteran.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 12, 2015, the Veteran's hearing acuity was Level II in the right ear and Level I in the left ear.  

2.  On and after May 12, 2015, the Veteran's hearing acuity is Level V in the right ear and Level II in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss period of time prior to May 12, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's claim involves the initial disability rating assigned upon a grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, additional notice was not required.  Nevertheless, the Veteran was provided the requisite notice with respect to claim for service connection for hearing loss in a letter dated September 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; private examination reports and VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded three VA examinations in conjunction with the present appeal which are adequate for rating purposes.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability. The entire body of evidence is for consideration. Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007).

Under Diagnostic Code 6100, evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Service connection is in effect for bilateral hearing loss, and a noncompensable evaluation was assigned, effective in November 2010, the date of claim for service connection.  A 10 percent rating is assigned effective May 12, 2015, the date of the most recent VA Compensation and Pension examination.  The Veteran claims that his hearing loss warrants disability ratings in excess of those assigned.    

In July 2011 a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
40
75
85
LEFT
20
25
60
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability of 96 percent in the left ear and 94 percent in the right ear, was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule demonstrates Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.  

In March 2012, another VA audiology examination of the Veteran was conducted.  This examination was conducted by a different examiner than the one who conducted the prior examination.  Pure tone thresholds, in decibels, were reported

as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
35
70
90
LEFT
15
25
70
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability of 92 percent bilaterally was noted, using the Maryland CNC word lists.  The above results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule, demonstrates a Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a noncompensable disability rating.  

In his September 2012 notice of disagreement, the Veteran indicated he could only hear about 50 percent out of his right ear and 80 percent out of his left ear.  His wife also indicated that she had to repeat everything twice especially in the right ear.  Neither the July 2011 nor the March 2012 VA examination report reflects a significant difference in hearing acuity between the right and left ears; however, the right ear is shown to have slightly worse hearing based on the pure tone averages indicated in these reports.  

In his September 2013 substantive appeal, VA Form 9, the Veteran indicated that he did not understand the paper work VA had sent him, the recent statement of the case, and that he thought he should get a 30 percent rating.  He also asserted that he only had "50 [percent] hearing in my right ear."  However, he did not state a basis for his conclustion.  Because of his assertions, however, the Board ordered another examination.  

In May 2015, the most recent VA audiology examination of the Veteran was conducted by yet a third different examiner.  Pure tone thresholds, in decibels, were

reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
55
80
85
LEFT
25
20
70
100

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 64 decibels in the right ear and 54 decibels in the left ear.  Speech recognition ability of 70 percent in the right ear and 90 percent in the left ear was noted, using the Maryland CNC word lists.  Again, these results do not reveal the presence of an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  Applying the above results to the Rating Schedule, demonstrates a Level V hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these results to the Table VII chart, results in a 10 percent disability rating.  

At the May 2015 VA examination, the Veteran specifically reported that his hearing had become worse, especially in his right ear, since his last examination.  He reported difficulty hearing speech especially in a noisy environment or when the speaker was on his right side such as his wife when he drove a car.  

A 10 percent disability rating was assigned effective May 12, 2015, which is the date of the most recent VA examination showing that the Veteran's hearing loss meets the criteria for the assignment of a compensable disability rating.  In May 2015 the Veteran was provided with a rating decision and a supplemental statement of the case which addressed the staged rating assigned for his service-connected hearing loss.  

In June 2015, the Veteran submitted another letter.  Again he stated that he did not understand the papers he received from VA and that he was enclosing another photograph of the tank from service.  He asserted that he lost "my hearing 100 [percent]" during combat in Korea, and that his hearing is still "30-40 [percent]
dead."   
The Board has considered the Veteran's and his spouse's statements and testimony regarding the severity of his service connected bilateral hearing loss.  These statements are considered competent evidence to report on factual matters of which there is first-hand knowledge, such as experiencing increased difficulty hearing and observations.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, consideration of the Veteran's statements, and the medical conclusion the examiner reaches. 

The valid audiology test results reveal that prior to May 12, 2015 the Veteran had Level II hearing in his right ear and Level I hearing in his left ear.  This warrants the assignment of a noncompensable disability rating.  Since May 12, 2015, the Veteran's hearing acuity is Level V in the right ear and Level II in the left ear warranting the assignment of a 10 percent disability rating at that time.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  There is no evidence that disability ratings in excess of those assigned are warranted for any period of time covered by the appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, specifically, difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the ratings assigned.  While the Veteran's assertions of vastly worse hearing than documented have been considered, they appear to be him merely making assertions of percentages of hearing loss without any objective basis.  Moreover, review of the pure tone decibel findings and the left ear speech recognition findings  between all three Compensation and Pension examinations shows them to be essentially consistent, with the only aberration being the right ear speech recognition on the most recent examination report.  The Veteran's service-connected hearing loss has been considered under the Rating Schedule's criteria for an exceptional pattern of hearing impairment, but such a pattern was not shown by the probative evidence of record, and therefore the Board finds that the available schedular criteria for this service-connected disability are adequate, and referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 126).


ORDER

An initial compensable rating for service-connected bilateral hearing loss for the period of time prior to May 12, 2015 is denied.

A disability rating in excess of 10 percent for bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


